      Case 8-20-08052-ast        Doc 15    Filed 09/16/20    Entered 09/16/20 16:15:30




September 16, 2020                                                                Mark T. Power
Via ECF                                                                             212.478.7350
                                                                          mpower@hahnhessen.com




Honorable Alan S. Trust
United States Bankruptcy Judge
Eastern District of New York
Alfonse M. D’Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722

Re:       In re Orion Healthcorp, Inc. et al., Case No. 18-71748 (Jointly Administered)


Dear Judge Trust:

I write on behalf of Howard M. Ehrenberg in his capacity as Liquidating Trustee of Orion
Healthcorp, Inc., et al. (the “Liquidating Trustee”) in the above-referenced chapter 11 cases,
and as Plaintiff in the adversary proceedings listed on the following page. Per the Court’s
direction, we write to confirm that the status conference in the main bankruptcy case and all
matters scheduled in the adversary proceedings which were previously scheduled for
September 21, 2020 has been adjourned to Thursday October 15, 2020 at 9:30 a.m.

Respectfully submitted,

/s/ Mark T. Power

Mark T. Power

cc: All Counsel of Record (via ECF)
     Case 8-20-08052-ast      Doc 15    Filed 09/16/20   Entered 09/16/20 16:15:30




                             List of Adversary Proceedings:

Howard M. Ehrenberg in his capacity as Liquidating Trustee of Orion Healthcorp, Inc., et
al. v. Richard Ian Griffiths, et al., Adv. Proc. No. 18-08048;

Ehrenberg v. Parmar, et al., Adv. Pro. No. 18-08053;

Ehrenberg v Evicore Healthcare MSI LLC, Adv. Pro. No. 20-08038;

Ehrenberg v. v Howard M. Schoor, Adv. Proc. No. 20-08042;

Ehrenberg v. Arvind Walia et al., Adv. Pro. No. 20-08049;

Ehrenberg v. Elena Sartison et al., Adv. Pro. No. 20-08051; and

Ehrenberg v. Abruzzi Investments LLC et al., Adv. Pro. No. 20-08052
